DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao et al., US 2018/0100983.
In regard to claim 1, Kao et al., US 2018/0100983, discloses the optical element driving mechanism, comprising: 
a fixed portion (see figure 2, elements 20 and para 32-34); 
a movable portion (see figure 2, elements 301 and 302) movably connected to the fixed portion, wherein the movable portion is used for connecting to an optical element having a main axis (see para 34); 
a driving assembly (see figure 2, elements 50 and 60) disposed on the fixed portion or the movable portion, and the driving assembly is used for driving the movable portion to move relative to the fixed portion (see para 34 and 35); and 
a stopping assembly (see figure 4A, element 35) connected to the movable portion and the fixed portion (see para 37-39).
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al., US 2020/0249421.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 1, Hu et al., US 2020/0249421, discloses the optical element driving mechanism, comprising: 
a fixed portion (see figure 2, elements F1: 10, 20 and para 199); 
a movable portion (see figure 2, elements M: 30, 50) movably connected to the fixed portion, wherein the movable portion is used for connecting to an optical element having a main axis (see para 199); 
a driving assembly (see figure 2, elements DR: 40, 50) disposed on the fixed portion or the movable portion, and the driving assembly is used for driving the movable portion to move relative to the fixed portion (see para 196 and 198); and 
a stopping assembly (see figure 7, element 60) connected to the movable portion and the fixed portion (see para 199 and 208 and 212).
In regard to claim 2, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 1, wherein the fixed portion comprises a case (see figure 2, element 10) comprising a main body (see figure 2, element 20) and a stopping portion (see figure 5, element 24), the stopping portion extends from the main body to the movable portion, and the stopping portion has a shape that is symmetrical relative to the main axis (see para 206).
In regard to claim 3, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 2, wherein the material of the stopping portion comprises soft material, and the stopping portion is separated from the main body (see para 376 and figure 120 element 5206).
In regard to claim 4, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 2, wherein the material of the stopping portion comprises metal, and the stopping portion and the main body are formed as one piece (see para 376 and figure 120 element 5206).
In regard to claim 5, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 2, wherein the stopping portion has a circular shape (see figure 5).
In regard to claim 6, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 1, wherein the material of the movable portion comprises metal (see para 217).
In regard to claim 7, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 1, wherein the movable portion comprises: an arm portion (see figure 2, element 70) extending away from the main axis; and a contact (see figure 2, element 70) element disposed on the arm portion (see para 200).
In regard to claim 8, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 7, wherein the arm portion and the contact element are formed as one piece (see figure 2, element 70 and para 200).
In regard to claim 9, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 7, wherein the arm portion and the contact element are formed separately (see figure 2, element 70 and para 200).
In regard to claim 10, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 7, wherein the arm portion comprises a surface, a normal direction of the surface is parallel to the main axis, and the contact element is in direct contact with the surface (see figure 2, element 70).
In regard to claim 11, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 1, further comprising a first circuit board (see figure 2, element 80) disposed on the fixed portion, wherein the first circuit board does not overlap the optical element when viewed along the main axis (see para 201).
In regard to claim 12, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 11, further comprising a second circuit board (see figure 113, element 5610) disposed on the fixed portion, wherein the first circuit board (see figure 113, element 5600) does not overlap the second circuit board when viewed along the main axis (see para 363).
In regard to claim 13, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 12, further comprising another optical element (see figure 113, element 5900) that does not overlap the first circuit board or the second circuit board in a direction that is parallel to the main axis (see para 363).
In regard to claim 14, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 11, wherein the first circuit board overlaps the movable portion in a direction that is perpendicular to the main axis (see figure 2).
In regard to claim 15, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 1, wherein the driving assembly comprises: two first magnetic elements (see figure 57, elements 2412, 2414, and 2416) disposed on the movable portion; and two second magnetic elements (see figure 57, elements 2422, 2424, 2426) disposed on the fixed portion and corresponding to the first magnetic elements (see para 296-299).
In regard to claim 16, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 1, wherein the driving assembly and the optical element are disposed on the movable portion, and the driving assembly, the optical element, and the movable portion overlap each other in a direction that is perpendicular to the main axis (see figure 2 and 3).
In regard to claim 17, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 1, further comprising an optical module, wherein the optical module comprises a driving component (see figure 2, element 102), the driving assembly and the driving component are disposed on opposite sides of the main axis, and the optical element is disposed in the optical module (see figure 2 and para 204).
In regard to claim 18, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 1, further comprising a connecting element (see figure 2, element 66), wherein the connecting element comprises four extending portions and four connecting portions disposed on the extending portions, two of the connecting portions are connected to the movable portion, and the other two connecting portions are connected to the fixed portion (see figure 7 and para 213).
In regard to claim 19, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 18, wherein the connecting portions connected to the movable portion are disposed on opposite sides of the main axis, and the connecting portions connected to the fixed portion are disposed on opposite sides of the main axis (see figure 2).
In regard to claim 20, Hu et al., US 2020/0249421, discloses the optical element driving mechanism as claimed in claim 1, wherein the movable portion comprises an accommodating portion (see figure 6, element 34), and the driving assembly is at least partially disposed in the accommodating portion (see para 207).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0241236, discloses an optical driving device with a fixed portion and a movable portion.  US 5,831,671, discloses an imaging device with an optical driving mechanism with a stopper.  US 2009/0070794, discloses an optical driving apparatus with a driving assembly to move the movable portion.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs